[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                MAY 16, 2005
                                No. 04-13284                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D.C. Docket No. 04-20086-CR-KAM

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

MANUEL SALVADOR IBARRA-SUAREZ,

                                                         Defendant-Appellant.

                         __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (May 16, 2005)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Manuel Salvador Ibarra-Suarez appeals his sentence for re-entering the

United States after having previously been deported, in violation of 8 U.S.C.
sections 1326(a) and (b)(2). Ibarra-Suarez argues that the district court erred when

it enhanced his sentence based upon a judicial finding that he had previously been

convicted of a crime of violence. We disagree and affirm.

      Ibarra-Suarez pleaded guilty to re-entering the United States after having

previously been deported, and, during the plea colloquy, admitted that he had

previously been convicted of sexual battery. Although the conduct underlying this

previous conviction was not specifically described, the Presentence Investigation

Report (PSI) stated that the conviction resulted from a rape. Ibarra-Suarez did not

file any objections to the PSI. The district court concluded that Ibarra-Suarez had

previously been convicted of a crime of violence and imposed a sixteen-level

enhancement. Ibarra-Suarez did not object to the enhancement.

      Ibarra-Suarez argues for the first time on appeal, however, that the

enhancement violated his Sixth Amendment rights because the district court

enhanced his sentence based on facts that were neither charged in the indictment

nor found by a jury beyond a reasonable doubt. In making his Sixth Amendment

argument, Ibarra-Suarez cites Blakely v. Washington, 542 U.S. ___, 124 S. Ct.

2531 (2004), because his brief was filed before the Supreme Court decided United

States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005). Because his argument is

essentially one under Booker, we discuss it as such.


                                         2
       Errors raised for the first time on appeal are reviewed for plain error. See

United States v. Candelario, 240 F.3d 1300, 1306 (11th Cir. 2001). To satisfy

plain error, the defendant must establish that (1) the district court committed

“error,” (2) the error was plain, and (3) the error “affected substantial rights.”

United States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776 (1993). An

error affects substantial rights if it “affected the outcome of the district court

proceedings.” Id. at 734, 113 S. Ct. at 1778. If these criteria are met, we have the

discretion to correct the plain error if it “seriously affect[s] the fairness, integrity,

or public reputation of judicial proceedings.” Id. at 732, 113 S. Ct. at 1776

(internal quotations and citation omitted).

       Ibarra-Suarez has not established plain error. First, Booker does not apply

to the use of a previous conviction to enhance a sentence. On the contrary, the

Supreme Court in Booker reaffirmed its holding that “[a]ny fact (other than a prior

conviction) which is necessary to support a sentence exceeding the maximum

authorized by the facts established by a plea of guilty or a jury verdict must be

admitted by the defendant or proved to a jury beyond a reasonable doubt.”

Booker, 125 S. Ct. at 756 (emphasis added); United States v. Shelton, __ F.3d __,

2005 WL 435120, at *3 (11th Cir. Feb. 25, 2005). Second, Ibarra-Suarez admitted

his previous conviction at his plea hearing and did not object to the factual


                                            3
statements in the PSI. See Shelton, 2005 WL 435120, *3. Finally, Ibarra-Suarez

did not object to the calculation of the guideline range in the district court nor has

he presented any evidence to show that his substantial rights were affected. See

United States v. Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005).

       AFFIRMED.




                                           4